Exhibit 10.4
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”), dated as of January 10, 2012, is made
by and between MOVING BOX INC., a corporation organized under the laws of
Delaware (the “Company”), and _______________ (the “Holder”). The Company and
the Holder are referred to herein individually as a “Party” and collectively as
the “Parties.”
 
RECITALS:
 
WHEREAS, the Company is offering (the “Offering”) to sell to certain investors
(the “Investors”), upon the terms and conditions set forth in that certain
Subscription Agreement, dated as of January 10, 2012, by and among the Company
and the Investors (the “Subscription Agreement”), (i) the Shares (as defined in
the Subscription Agreement) and (ii) the Warrants (as defined in the
Subscription Agreement) which will be exercisable to purchase Warrant Shares (as
defined in the Subscription Agreement) in accordance with the terms of the
Warrants;
 
WHEREAS, as a condition to the Closing (as defined in the Subscription
Agreement) of the Offering and as an inducement to the Investors to enter into
the Subscription Agreement, the Holder understands that the Investors have
required, and the Company has agreed to obtain on behalf of the Investors, an
agreement from the Holder to refrain from disposing any of the Holder’s Shares
(as defined below) for a period of twelve (12) months after the closing of the
Offering (as may be extended hereunder, the “Restricted Period”); and
 
WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Subscription Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
1. Restricted Actions.  The Holder agrees that, during the Restricted Period,
the Holder will not (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any of the
Holder’s Shares, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any of the Holder’s Shares, or
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of any of the Holder’s
Shares, whether any such transaction is to be settled by delivery of such
securities, in case or otherwise (the “Restricted Actions”).  The Restricted
Actions are expressly agreed to preclude the Holder and any of its Affiliates
and any Person in privity with the Holder from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Holder’s Shares even if the
Holder’s Shares would be disposed of by someone other than the Holder, including
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Holder’s Shares
or with respect to any security
 
 
1

--------------------------------------------------------------------------------

 
 
that includes, relates to, or derives any significant part of its value from the
Holder’s Shares.  This Section 1 shall not apply to the exercise of options or
warrants or the conversion of a security outstanding as of the date hereof;
provided, however, that the Holder agrees that this Section 1 shall apply to any
securities issued by the Company to the Holder upon such an exercise or
conversion.  The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable
Law.  For purposes of this Agreement, “Holder’s Shares” means: (x) all shares of
Common Stock owned directly or indirectly by the Holder (including holding as a
custodian) or with respect to which the Holder has beneficial ownership within
the rules and regulations of the SEC and (y) all options or warrants to purchase
shares of Common Stock or other securities convertible into or exercisable or
exchangeable for shares of Common Stock owned directly or indirectly by the
Holder (including holding as a custodian) or with respect to which the Holder
has beneficial ownership within the rules and regulations of the SEC.
 
2. Dispositions Not Deemed Restricted Actions.  Notwithstanding Section 1
hereof, the Holder may, at any time and from time to time during the Restricted
Period, transfer the Holder’s Shares (a) as bona fide gifts or transfers by will
or intestacy, (b) to any trust for the direct or indirect benefit of the Holder
or the Immediate Family of the Holder, provided that any such transfer shall not
involve a disposition for value, or (c) to a partnership which is the general
partner of a partnership of which the Holder is a general partner, provided,
that, in the case of any gift or transfer described in clauses (a), (b) or (c),
each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the Holder.  For purposes of this Agreement, “Immediate Family” shall
mean spouse, domestic partner, lineal descendant (including adopted children),
father, mother, brother or sister of the transferor, as well as any non-profit
organization or charitable organization.
 
3. Extension of Restricted Period.  If (a) the Company issues an earnings
release or material news or a material event relating to the Company occurs
during the last seventeen (17) days of the Restricted Period, or (b) prior to
the expiration of the Restricted Period, the Company announces that it will
release earnings results during the sixteen (16)-day period beginning on the
last day of the Restricted Period, the Restricted Period shall be extended until
the expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
 
4. Ownership. The Holder now has, and, except as contemplated by clauses (a),
(b) and (c) of Section 2, for the duration of the Restricted Period will have,
good and marketable title to the Holder’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  During the Restricted Period, the Holder
shall retain all rights of ownership in the Holder’s Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof, except as otherwise provided in the Transaction
Documents whereby any benefits, rights, title or otherwise shall inure to the
Investors.
 
5. Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the Holder’s Shares if such transfer would constitute a violation or
breach of this Agreement and/or the Subscription Agreement.  The Holder also
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Holder’s
Shares except in compliance with this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Miscellaneous.
 
(a) Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the Business
Day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) Business Days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the Business Day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the Business Day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding Business Day.  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 6(a)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:
 
If to the Company, to:
 
Barfresh, Inc.
59-61 Derby Street
Silverwater NSW Australia
Attention:
Telephone No.: +61-2-8753-7800
Facsimile No.:                                                      
     
With copies to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Richard I Anslow, Esq.
Telephone No.: 732-409-1212
Facsimile No.: 732-577-1188
     
If to the Holder:
 
The address set forth on the signature page hereto.
     

(b) Rights of Investors.  The Company and the Holder acknowledge that this
Agreement is being entered into for the benefit of the Investors and may be
enforced by the Investors.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Waiver.  The rights and remedies of the Parties are cumulative and not
alternative.  Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  The Company may not waive any
right, power, or privilege hereunder without the prior written consent of the
Investors.
 
(d) Entire Agreement and Modification.  This Agreement supersedes all prior
agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the Investors and the Party against whom the
enforcement of such amendment is sought.
 
(e) Assignments, Successors, and No Third-Party Rights.  No Party may assign any
of its rights under this Agreement without the prior consent of the other
Parties.  Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of and be enforceable by
the respective successors and permitted assigns of the Parties.  Except as set
forth in this Section 6, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Parties any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.
 
(f) Further Assurances.  The Parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
 
(g) Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
(h) Section Headings.  The headings of Articles and Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement, unless the context
indicates otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
(i) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or Law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Unless otherwise expressly
provided, the word “including” shall mean including without limitation.  The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.  If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of such representation, warranty, or covenant. All words used
in this Agreement will be construed to be of such gender or number as the
circumstances require.
 
(j) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
(k) Specific Performance.  Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
U.S. or any state thereof having jurisdiction over the Parties and the matter,
in addition to any other remedy to which they may be entitled, at Law or in
equity.
 
(l) Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware without
regard to conflicts of Laws principles.  Each of the Parties submits to the
jurisdiction of any state or federal court sitting in the State of Delaware, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served.  Nothing
in this Section 6(l), however, shall affect the right of any Party to serve
legal process in any other manner permitted by Law or at equity.  Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law or at equity.
 
[Signatures follow on Next Page]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

                 
HOLDER
                 
Address for notice:
                                                                   
MOVING BOX INC.
                           
By:
/s/ Riccardo Delle Coste
         
Name:
Riccardo Delle Coste
         
Title:
Chief Executive Officer



 
 
 
6

--------------------------------------------------------------------------------